Title: From James Madison to James Madison, Sr., 2 May 1790
From: Madison, James
To: Madison, James, Sr.


Hond. SirN. York May 2d. 1790
I wrote some days ago to my brother Ambrose since which little has taken place worth adding. The inclosed newspapers contain a sketch of what has been done in the House of Reps.
I mentioned to my brother that I thought it better to ship or postpone the sale of Tobo. than to sell at the present price in the Country. I am more & more convinced that this will be prudent. The price has risen considerably in Europe, and from causes that will be more likely to carry it still higher than let it fall lower. As long indeed as grain keeps up which the State of Europe make it probable will be for some time, the culture of that article in America, particularly Virginia will divert labor from others, and from Tobo. among the rest. This alone will prevent a low price, by circumscribing the quantity raised.
The influenza or something like it but less severe has revisited this quarter of the Union. I have had an attack which has kept me at home for several days. I am now pretty well over it, and shall resume my seat in the House tomorrow, or at least shall be able to do it. If no business of consequence should press, perhaps I may indulge myself with two or three holidays for the sake of exercise & recreation. Remind my brother A. to send me a copy of the weather &c. from your diary for the months of Feby. March & April, including the heat & cold noted by the Thermometer. When May is over he can send me that also.
Tell Mr. G. Eve that I have heard of a sett of Gill’s Commentary. The Price of the Old Testament is £8. of the New £9. Pennsylva. Curry. My brother Ambs: last letter gave me great pleasure by acquainting me that my mother’s health was increasing. I hope it continues to do so. From yr. Affect. son
Js. Madison Jr
